

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.6
 




 


 


 


 
AMENDED AND RESTATED
 
TRINITY CAPITAL CORPORATION
 
2005 STOCK INCENTIVE PLAN
 


 
(EFFECTIVE JANUARY 24, 2012)
 


 


 


 


 


 


 


 


 


 



 
 

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED
TRINITY CAPITAL CORPORATION
2005 STOCK INCENTIVE PLAN


(EFFECTIVE JANUARY 24, 2012)
 


 
Section 1.                      Purpose of the Plan.
 
The AMENDED AND RESTATED TRINITY CAPITAL CORPORATION 2005 STOCK INCENTIVE PLAN
(EFFECTIVE JANUARY 24, 2011) (the “Plan”) is intended to provide a means whereby
officers and employees of TRINITY CAPITAL CORPORATION, a New Mexico corporation
(the “Company”), and the Related Corporations may sustain a sense of
proprietorship and personal involvement in the continued development and
financial success of the Company and the Related Corporations, and to encourage
them to remain with and devote their best efforts to the Company and the Related
Corporations, thereby advancing the interests of the Company and its
stockholders.  Accordingly, the Company may permit certain officers and
employees to acquire Shares or otherwise participate in the financial success of
the Company, on the terms and conditions established herein.
 
Section 2.                      Definitions.
 
Unless specifically provided for by the Committee in an Award agreement or
otherwise, the following terms, when used herein and unless the context clearly
requires otherwise, shall have the following meanings:
 
(a)           “Award” means individually or collectively, a grant under the Plan
of Options, SARs or Other Stock Based Awards.
 
(b)           “Board” means the board of directors of the Company.
 
(c)           “Cause” means either (i) in the case of an employee with a
then-current written employment agreement with the Company or a Related
Corporation, “Cause” as defined under that agreement, and (ii) in all other
cases, the commission of fraud or an act or acts of dishonesty, the
misappropriation of or intentional material damage to the property or business
of the Company or a Related Corporation, the material failure to fulfill the
duties and responsibilities of a regular position and/or comply with the
Company’s or a Related Corporation’s policies, rules or regulations, or the
conviction of a felony.
 
(d)           “Change in Control” shall be deemed to have occurred on the
earliest of the following dates:
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
2 of 20

--------------------------------------------------------------------------------

 



(i)           the consummation of the acquisition by any person (as such term is
defined in Section 13(d) or 14(d) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
fifty-one percent (51%) or more of the combined voting power of the then
outstanding voting securities of the Company; or
 
(ii)           the individuals who, as of the date hereof, are members of the
Board cease for any reason to constitute a majority of the Board, unless the
election or nomination for election by the stockholders of any new director was
approved by a vote of a majority of the Board, in which case such new director
shall for purposes of the Plan be considered as a member of the Board; or
 
(iii)           the consummation by the Company of: (A) a merger or
consolidation if the Company’s stockholders, immediately before such merger or
consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty-one percent (51%) of the combined voting
power of the then outstanding voting securities of the entity resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the Company
outstanding immediately before such merger or consolidation; or (B) a complete
liquidation or dissolution or an agreement for the sale or other disposition of
all or substantially all of the assets of the Company.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty-one percent (51%) or more of the combined voting power of
the then outstanding securities of the Company are acquired by: (A) a trustee or
other fiduciary holding securities under one (1) or more employee benefit plans
maintained for employees of the entity; or (B) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders in the same proportion as their ownership of stock immediately
prior to such acquisition.
 
In the event that any Award constitutes “deferred compensation” (as defined in
Code Section 409A), and the settlement of, or distribution of benefits under
such Award is to be triggered by a Change in Control, then such settlement or
distribution shall be subject to the event constituting the Change in Control
also constituting a “change in the ownership” or “change in the effective
control” (each as defined in Code Section 409A) of the Company, as permitted
under Code Section 409A.
 
(e)           “Code” means the Internal Revenue Code of 1986.
 
(f)           “Committee” means the Compensation Committee of the Board.  Each
member of the Committee shall be (i) a “non-employee director” for purposes of
Section 16 and Rule 16b-3 of the Exchange Act, (ii) an “outside director” for
purposes of Code Section 162(m), unless the Board has fewer than two (2) such
outside directors, and (iii) “independent” for purposes of any stock exchange,
quotation system or similar entity on which the Common Stock is listed or
quoted.


TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
3 of 20

--------------------------------------------------------------------------------

 
 
(g)           “Common Stock” means the common stock, no par value per share, of
the Company.
 
(h)           “Disability” means (i) in the case of an Incentive Stock Option, a
physical or mental disability (within the meaning of Code Section 22(e)(3))
which impairs the individual’s ability to substantially perform his or her
current duties for a period of at least twelve (12) consecutive months, as
determined by the Committee, and (ii) in all other cases, the person’s
limitation, due to sickness or injury, in performing the material and
substantive duties of his or her position with the Company or a Related
Corporation for a period of six (6) consecutive months.
 
(i)           “Effective Date” means January 24, 2012, which was the date that
the amendment and restatement of the Plan was adopted by the Board.
 
(j)           “Exchange Act” means the Securities Exchange Act of 1934.
 
(k)           “Fair Market Value” means as of any date, the value of a Share
determined as follows:
 
(i)           if such Common Stock is then quoted on the American Stock
Exchange, its last reported sale price on the American Stock Exchange on such
date or, if no such reported sale takes place on such date, the average of the
closing bid and asked prices;
 
(ii)           if such Common Stock is publicly traded and is then listed on a
national securities exchange, the last reported sale price on such date or, if
no such reported sale takes place on such date, the average of the closing bid
and asked prices on the principal national securities exchange on which the
Common Stock is listed or admitted to trading;
 
(iii)           if such Common Stock is publicly traded but is not quoted on the
American Stock Exchange nor listed or admitted to trading on a national
securities exchange, the average of the closing bid and asked prices on such
date, as reported by The Wall Street Journal, for the over-the-counter market;
or
 
(iv)           if none of the foregoing is applicable, by the Board in good
faith.
 
(l)           “Incentive Stock Option” means an Award under the Plan that
satisfies the general requirements of Code Section 422, namely:  (i) grantees
must be employees; (ii) the exercise price may not be less than the Fair Market
Value of the underlying Shares at the date of grant; (iii) no more than one
hundred thousand dollars ($100,000) worth of Shares may become exercisable in
any year; (iv) the maximum duration of an Award may be ten (10) years;
(v) Awards must be exercised within three (3) months after termination of
employment, except in the event of Disability or death; and (vi) Shares received
upon exercise must be retained for the greater of two (2) years from the date of
grant or one (1) year from the date of exercise.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
4 of 20

--------------------------------------------------------------------------------

 



(m)           “Other Stock Based Awards” means any other awards under the Plan
not specifically described in the Plan that are valued in whole or in part by
reference to, or are otherwise based on, Shares and are created by the Committee
pursuant to Section 7, including awards of restricted stock and restricted stock
units, and performance-based Awards.
 
(n)           “Nonqualified Stock Option” means an Option award under the Plan
that is not an Incentive Stock Option.
 
(o)           “Option” means a stock option granted pursuant to the Plan.
 
(p)           “Optionee” means the holder of an outstanding Incentive Stock
Option, Nonqualified Stock Option or Stock Appreciation Right granted under the
Plan.
 
(q)           “Plan” means this Amended and Restated Trinity Capital Corporation
2005 Stock Incentive Plan (effective January 24, 2012).
 
(r)           “Related Corporation” means any corporation, bank or other entity
which would be a parent or subsidiary corporation with respect to the Company as
defined in Code Section 424(e) or (f), respectively.
 
(s)           “Retirement” means Termination of Service, other than for Cause,
after attainment of age sixty-five (65) for Service Providers.
 
(t)           “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.
 
(u)           “Service Provider” means an employee or officer of the Company or
a Related Corporation.
 
(v)           “Shares” means shares of the Common Stock.
 
(w)           “Stock Appreciation Rights” means rights granted under the Plan
entitling the grantee to receive the appreciation in the market value of a
stated number of Shares.
 
(x)           “Stock Option Agreement” means a written agreement between the
Company and the Optionee evidencing the terms and restrictions that apply to the
grant of Incentive Stock Options or Nonqualified Stock Options.  The Stock
Option Agreement is subject to the terms and conditions of the Plan.
 
(y)           “Securities Act” means the Securities Act of 1933.
 
(z)           “Termination of Service” means a “separation from service” as
defined in Code Section 409A.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
5 of 20

--------------------------------------------------------------------------------

 



Section 3.                      Administration of the Plan.
 
(a)           Authority of the Committee.  The Plan shall be administered by the
Committee.  The Committee shall have sole authority to:
 
(i)           select the Service Providers to whom Awards shall be granted under
the Plan;
 
(ii)           establish the amount and conditions of each Award;
 
(iii)           prescribe any legend to be affixed to certificates representing
such Awards;
 
(iv)           interpret the Plan and Award agreement;
 
(v)           to the extent it deems desirable to qualifying under Rule 16b-3,
structure any Award to satisfy the requirements for exception under Rule 16b-3.
 
(vi)           correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, any Award or any agreement related thereto; and
 
(vii)           adopt such rules, regulations, forms and agreements, not
inconsistent with the provisions of the Plan, as it may deem advisable to carry
out the Plan.
 
All decisions made by the Committee in administering the Plan shall be subject
to Board review.
 
(b)           Delegation by Committee.  Except to the extent prohibited by
applicable law, the applicable rules of a stock exchange, quotation system or
similar entity, or the Plan, or as necessary to comply with the exemptive
provisions of Rule 16b-3, the Committee may allocate all or any portion of its
responsibilities and powers to any one (1) or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it, including:  (i) delegating to a committee of one (1) or
more members of the Board who are not “independent directors” within the meaning
of Code Section 162(m), the authority to grant Awards under the Plan to eligible
persons who are either:  (A) not then “covered employees,” within the meaning of
Code Section 162(m) and are not expected to be “covered employees” at the time
of recognition of income resulting from such Award; or (B) not persons with
respect to whom the Company wishes to comply with Code Section 162(m); and/or
(ii) delegating to a committee of one (1) or more members of the Board who are
not “non-employee directors,” within the meaning of Rule 16b-3, the authority to
grant Awards under the Plan to eligible persons who are not then subject to
Section 16 of the Exchange Act.  Any such allocation or delegation may be
revoked by the Committee at any time.  To the extent permitted by applicable law
and resolution of the Board, the Committee may delegate all or any part of its
responsibilities to any officer of the Company.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
6 of 20

--------------------------------------------------------------------------------

 



(c)           Limitation of Liability.  In addition to such other rights of
indemnification as they have as directors or as members of the Committee, the
members of the Committee shall be indemnified by the Company against reasonable
expenses (including attorney’s fees) incurred in connection with the defense of
any action, suit or proceeding, or in connection with any appeal, to which they
or any of them may be a party by reason of any action taken or failure to act in
connection with the Plan or any Award granted hereunder, and against all amounts
paid by them in settlement (provided such settlement is approved to the extent
required by and in the manner provided by the Certificate of Incorporation or
Bylaws of the Company relating to indemnification of directors) or paid by them
in satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that the Committee member shall not be indemnified as provided by the
Certificate of Incorporation or Bylaws of the Company relating to
indemnification of directors.
 
Section 4.                      Shares Subject to the Plan.
 
The aggregate number of Shares that may be obtained by Service Providers under
the Plan shall be five hundred thousand (500,000) Shares.  The Shares may be
authorized, but unissued, or reacquired Common Stock.  Subject to adjustment as
provided in Section 14, no person may be granted Options and SARs under the Plan
that, considered together, relate to more than one hundred thousand (100,000)
Shares during any calendar year.  The maximum number of Shares that may be
subject to Other Stock Based Awards described under Section 7 which are granted
to any one (1) Service Provider during any calendar year and are intended to be
“performance-based compensation” (as that term is used for purposes of Code
Section 162(m)), shall be one hundred thousand (100,000) Shares.  Shares shall
not be deemed to have been issued pursuant to the Plan with respect to any
portion of an Award that is settled in cash.  Upon payment in Shares pursuant to
an exercise of an Award, the number of Shares available for issuance under the
Plan shall be reduced only by the number of Shares actually issued in such
payment.  If a Service Provider pays the exercise price (or purchase price, if
applicable) of an Award through the tender of Shares, or if Shares are tendered
or withheld to satisfy any Company withholding obligations, the number of Shares
so tendered or withheld shall again be available for issuance pursuant to future
Awards under the Plan.  Upon the expiration, termination, forfeiture, or
cancellation (in whole or in part) of unexercised Awards, Shares subject thereto
shall again be available for issuance hereunder.  Any Shares that remain
unissued at the termination of the Plan shall cease to be subject to the Plan,
but until termination of the Plan, the Company shall at all times make available
sufficient Shares to meet the requirements of the Plan.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
7 of 20

--------------------------------------------------------------------------------

 



Section 5.                      Stock Options.
 
(a)           Type of Options.  The Board may issue Options that constitute
Incentive Stock Options to officers or employees of the Company and the Related
Corporations and Options that constitute Nonqualified Stock Options to Service
Providers; provider, however, that an Award (other than an Award of an Incentive
Stock Option) may be granted to an individual prior to the date on which he or
she first performs services as an employee, provided that such Award does not
become vested prior to the date such individual commences such services.  Each
grant of Options shall be confirmed by a Stock Option Agreement that shall be
executed by the Company and the Optionee as soon as practicable after such
grant.  The Stock Option Agreement shall expressly state or incorporate by
reference the provisions of the Plan and state whether the Option is an
Incentive Stock Option or a Nonqualified Stock Option.
 
(b)           Terms of Options.  Except as provided in Section 5(c) and 5(d),
each Option shall be subject to the terms and conditions set forth by the
Committee in the Stock Option Agreement including Option price, vesting schedule
and Option term.
 
(c)           Additional Terms Applicable to All Options.  Each Option shall be
subject to the following terms and conditions:
 
(i)           Written Notice.  An Option may be exercised only by giving written
notice to the Company specifying the number of Shares to be purchased.  An
Option may be exercised only to the extent it is vested on the date of
exercise.  The Committee may specify a reasonable minimum number of Shares that
may be purchased on any exercise of an Option; provided, however, that the
minimum number will not prevent the Optionee from exercising an Option for the
full number of Shares for which it is then exercisable.
 
(ii)           Method of Exercise.  Except as otherwise provided in any written
Stock Option Agreement, the exercise price of an Option shall be paid in full in
cash or, subject to limitations imposed by applicable law, by such means as the
Committee from time to time may permit, including,
 
(A) in Common Stock, either actually or by attestation, valued at its Fair
Market Value on the date of exercise, provided it has been owned by the Optionee
for at least six (6) months prior to the exercise;
 
(B) in cash, check, bank draft, money order or wire transfer payable to the
Company by an unaffiliated broker-dealer to whom the Optionee has submitted an
exercise notice consisting of a fully endorsed Option;
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
8 of 20

--------------------------------------------------------------------------------

 



(C) by a “net exercise” arrangement under which the Company will reduce the
number of Shares issued upon exercise by the largest whole number of Shares with
a Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from the Optionee
to the extent of any remaining balance of the aggregate exercise price not
satisfied by such reduction in the number of whole Shares to be issued; and
provided further that Shares will no longer be outstanding under an Option and
will not be exercisable thereafter to the extent that (x) Shares are used to pay
the exercise price pursuant to the “net exercise,” (y) Shares are delivered to
the Service Provider as a result of such exercise, and (z) Shares are withheld
to satisfy tax withholding obligations; or
 
(D) by any combination of the foregoing, as the Optionee shall elect.
 
In the case of payment pursuant to clauses (A), (B) or (C) above, the Optionee’s
election must be made on or prior to the date of exercise of the Option and must
be irrevocable.  In lieu of a separate election governing each exercise of an
Option, an Optionee may file a blanket election that shall govern all future
exercises of Options until revoked by the Optionee.
 
(iii)           Term of Option.  An Option shall be exercisable as provided
under the Plan or by the Committee.
 
(iv)           Disability, Death or Retirement of Optionee.  If an Optionee’s
Termination of Service occurs due to Retirement, Disability or death prior to
exercise in full of any Options, he or she, or his or her beneficiary, executor,
administrator or personal representative, shall have the right to exercise the
Options within a period of twelve (12) months after the date of such termination
to the extent that the right was vested and exercisable at the date of such
termination as provided in the Stock Option Agreement, or as may otherwise be
provided by the Committee.
 
(v)           Repricing is Subject to Stockholder Approval.  Except for
adjustments pursuant to Section 14 (relating to the adjustment of Shares), and
reductions of the exercise price approved by the Company’s stockholders, the
exercise price for any outstanding Option may not be decreased after the date of
grant nor may an outstanding Option be surrendered to the Company as
consideration for the grant of a replacement Option with a lower exercise price.
 
(vi)           Option Price.  Except as set forth in Section 5(d)(i), the Option
price per Share shall be 100% of the Fair Market Value of a Share on the date
the Option is granted.
 
(d)           Additional Terms Applicable to Incentive Stock Options.  Each
Incentive Stock Option shall be subject to the following terms and conditions:
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
9 of 20

--------------------------------------------------------------------------------

 



(i)           Option Price of Incentive Stock Options.  Notwithstanding Section
5(c)(vi), the Option price per Share of an Incentive Stock Option granted to an
individual who, at the time such Incentive Stock Option is granted, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company (a “10% Stockholder”) shall not be less than one
hundred ten percent (110%) of the Fair Market Value of a Share on the date the
Incentive Stock Option is granted.
 
(ii)           Term of Option.  No Incentive Stock Option may be exercised more
than ten (10) years after the date of grant.  No Incentive Stock Option granted
to a 10% Stockholder may be exercised more than five (5) years after the date of
grant.  Notwithstanding any other provisions hereof, no Incentive Stock Option
may be exercised more than three (3) months after the Optionee terminates
employment with the Company, except in the event of death or Disability, in
which case the Incentive Stock Option may be exercised as provided in Section
5(c)(iv).  In the case of Retirement, the Incentive Stock Option may be
exercised as provided in Section 5(c)(iv), but if exercised beyond the three
(3)-month period following Retirement, the Incentive Stock Option will not be an
Incentive Stock Option and will be treated for all purposes as a Nonqualified
Stock Option.
 
(iii)           Annual Exercise Limit.  The aggregate Fair Market Value of
Shares which first become exercisable during any calendar year shall not exceed
one hundred thousand dollars ($100,000).  For purposes of the preceding
sentence, the Fair Market Value of each Share shall be determined on the date
the Incentive Stock Option with respect to such Share is granted.
 
(iv)           Notice of Disqualifying Dispositions.  If an Optionee sells or
otherwise disposes of any Shares acquired pursuant to the exercise of an
Incentive Stock Option on or before the later of (A) the date two (2) years
after the date of grant, and (B) the date one (1) year after the exercise of the
Incentive Stock Option (in either case, a “Disqualifying Disposition”), the
Optionee must immediately notify the Company in writing of such
disposition.  The Optionee may be subject to income tax withholding by the
Company on the compensation income recognized by the Optionee from the
Disqualifying Disposition.
 
Section 6.                      Stock Appreciation Rights.
 
(a)           Grants.  An Award of Stock Appreciation Rights under the Plan
(“SARs”) may be granted separately or in tandem with or by reference to an
Option granted prior to or simultaneously with the grant of Stock Appreciation
Rights, to such eligible Service Providers as may be selected by the Committee,
and shall be evidenced by a written agreement in such form and consistent with
the Plan as the Committee shall approve from time to time.
 
(b)           Terms of Grant.  SARs may be granted in tandem with or with
reference to a related Option, in which event the grantee may elect to exercise
either the Option or the SAR, but not both, as to the same Share subject to the
Option and the SAR, or the SAR may be granted independently of a related Option.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
10 of 20

--------------------------------------------------------------------------------

 



(c)           Payment on Exercise.  Upon exercise of a SAR, the grantee shall be
paid the excess of the then Fair Market Value of the number of Shares to which
the SAR relates over the Fair Market Value of such number of Shares at the date
of grant of the SAR or of the related Option, as the case may be.  Such excess
shall be paid in cash, in Shares of equivalent value, or in some combination
thereof.
 
Section 7.                      Other Stock Based Awards.
 
Other Stock Based Awards may be granted either alone, in addition to, or in
tandem with, Awards granted under the Plan and/or cash awards made outside of
the Plan.  The Committee shall have authority to determine the Service Providers
to whom and the time or times at which Other Stock Based Awards shall be made,
the amount of such Other Stock Based Awards, and all other conditions of the
Other Stock Based Awards including any dividend and/or voting rights.
 
Section 8.                      Performance-Based Compensation.
 
(a)            In General.  Any Award under the Plan which is intended to be
“performance-based compensation” within the meaning of Code Section 162(m) shall
be conditioned on the achievement of one (1) or more objective performance
measures, to the extent required by Code Section 162(m) as may be determined by
the Committee.
 
(b)           Performance Measures.  Such performance measures may be based on
any one (1) or more of the following: earnings (e.g., earnings before interest
and taxes; earnings before interest, taxes, depreciation and amortization; or
earnings per share); earnings growth; financial return ratios (e.g., return on
investment, return on invested capital, return on equity or return on assets);
increase in revenue, operating or net cash flows; cash flow return on
investment; total stockholder return; market share; net operating income,
operating income or net income; debt load reduction; loan and lease losses;
expense management; economic value added; stock price; book value; overhead;
assets, asset quality level, charge offs, loan reserves, non-performing assets,
loans, deposits, growth of loans, deposits or assets; interest sensitivity gap
levels, regulatory compliance, improvement of financial rating, achievement of
balance sheet or income statement objectives; efficiency ratio; customer
satisfaction; net interest margin and strategic business objectives, consisting
of one (1) or more objectives based on meeting specific cost targets, business
expansion goals and goals relating to acquisitions or divestitures.  Performance
measures may be based on the performance of the Company as a whole or of any one
(1) or more Related Corporations or business units of the Company or a Related
Corporation and may be measured relative to a peer group, an index or a business
plan and may be stated in the aggregate or on a per share basis or other
measure.
 
(c)           Partial Achievement.  The terms of any Award may provide that
partial achievement of the performance measures may result in a payment or
vesting based upon the degree of achievement.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
11 of 20

--------------------------------------------------------------------------------

 



(d)           Extraordinary Items.  In establishing any performance measures,
the Committee may provide for the exclusion of the effects of the following
items, to the extent identified in the audited financial statements of the
Company, including footnotes, or in the Management Discussion and Analysis
section of the Company’s annual report:  (i) extraordinary, unusual, and/or
nonrecurring items of gain or loss; (ii) gains or losses on the disposition of a
business; (iii) changes in tax or accounting principles, regulations or laws; or
(iv) mergers or acquisitions.  To the extent not specifically excluded, such
effects shall be included in any applicable performance measure.
 
Section 9.                      Deferral of Payment. 
 
(a)           In General.  Subject to Section 9(b), to the extent permitted by
the Committee or the terms of any Award under the Plan, a Service Provider may
defer receipt of the cash or Shares otherwise payable under the Award and be
credited with interest or dividend equivalents with respect thereto; provided,
however, that any Award otherwise payable in Shares shall continue to be payable
only in Shares.
 
(b)           Code Section 409A.  Notwithstanding any provision of the Plan to
the contrary, the Plan is, and all Awards are, intended to comply with Code
Section 409A, including the exceptions for stock rights, short-term deferrals,
separation pay arrangements, reimbursements, and in-kind distributions, and
shall be construed, interpreted and administered accordingly.  If any provision
of the Plan or an Award agreement needs to be revised to satisfy the
requirements of Code Section 409A, then such provision shall be modified or
restricted to the extent and in the manner necessary to be in compliance with
such requirements of Code Section 409A and any such modification will attempt to
maintain the same economic results as were intended under the Plan and Award
agreement.  The Company does not guarantee that the Awards, payments and
benefits that may be made or provided under the Plan will satisfy all applicable
provisions of Code Section 409A.  Payments made to a Service Provider under the
Plan or an Award agreement in error shall be returned to the Company and do not
create a legally binding right to such payments.  A Service Provider’s receipt
of any Award constitutes acknowledgment and consent to this Section 9(b) without
further consideration or action.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
12 of 20

--------------------------------------------------------------------------------

 



Section 10.                      Amendment or Termination of the Plan.
 
The Board or the Committee may amend, alter, suspend, discontinue or terminate
the Plan or the Committee’s authority to grant Awards under the Plan without the
consent of Company stockholders or Service Providers, except that any amendment
or alteration to the Plan shall be subject to the approval of the Company’s
stockholders not later than the annual meeting next following such Board action
if such stockholders approval is required by any federal or state law or
regulation or the rules of any stock exchange, quotation system or similar
entity on which the Shares may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other such changes to the Plan
to stockholders for approval.  Notwithstanding the foregoing, no such action may
materially and adversely affect the rights of such Service Providers under any
previously granted and outstanding Award, without the consent of an affected
Service Provider.  The Committee may waive any conditions or rights under, or
amend, alter, suspend, discontinue or terminate any Award theretofore granted
and any Award agreement relating thereto, except as otherwise provided in the
Plan; provided, however, that without the consent of an affected Service
Provider, no such Committee action may materially adversely affect the rights of
such Service Providers under such Award.
 
Section 11.                      Term of Plan.
 
The Plan shall be effective upon the date of its adoption by the Board;
provided, however, that Incentive Stock Options may be granted only if the Plan
is approved by the stockholders within twelve (12) months before or after the
date of adoption by the Board.  Unless sooner terminated under the provisions of
Section 10, Awards shall not be granted under the Plan after the expiration of
ten (10) years from the most recent approval of the Plan by the Company’s
stockholders.  However, Awards may be exercisable after the end of the term of
the Plan.
 
Section 12.                      Rights as Stockholder.
 
Except as otherwise provided in the Plan, no Award shall confer upon the holder
thereof any rights as a stockholder of the Company prior to the date on which
the individual fulfills all conditions for receipt of such rights.  Upon
delivery of any Share to a Service Provider, such person shall have all of the
rights of a stockholder of the Company with respect to such Share, including the
right to vote such Share and to receive all dividends or other distributions
paid with respect to such Share.
 
Section 13.                      Change in Control.
 
Subject to the provisions of Section 14 (relating to the adjustment of Shares),
and except as otherwise provided in the Plan or in the terms of any Award
agreement:
 
(a)           Upon a Change in Control, all Options and SARs held by Service
Providers who have not incurred a Termination of Service prior to the Change in
Control shall become fully exercisable immediately prior to the Change in
Control (subject to the expiration provisions otherwise applicable to the Option
or SAR).


TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
13 of 20

--------------------------------------------------------------------------------

 
 
(b)           Upon a Change in Control all Other Stock Based Awards held by
Service Providers who have not incurred a Termination of Service prior to the
Change in Control shall be fully earned and vested.
 
(c)           Notwithstanding Section 13(a) or Section 13(b), if the vesting of
an outstanding Award is conditioned upon the achievement of performance
measures, then the Award shall be subject to the following:
 
(i)           If, at the time of the Change in Control, the established
performance measures are less than fifty percent (50%) attained (as determined
in the sole discretion of the Committee, based upon a pro rata determination
through the date of the Change in Control), then such Award shall become vested
and exercisable on a fractional basis with the numerator being equal to the
percentage of attainment and the denominator being fifty percent (50%).
 
(ii)           If at the time of the Change in Control, the established
performance measures are at least fifty percent (50%) attained (as determined in
the sole discretion of the Committee, based upon a pro rata determination
through the date of the Change in Control), then such Award shall become fully
vested and exercisable.
 
Section 14.                      Changes in Capital and Corporate Structure.
 
The aggregate number of Shares and interests awarded and which may be awarded
under the Plan (including the specified Share limitations set forth in
Section 4) and the exercise price thereof shall be adjusted to reflect a change
in the outstanding Shares of the Company by reason of a recapitalization,
reclassification, reorganization, stock split, reverse stock split, combination
of shares, stock dividend or similar transaction.  The adjustment shall be made
in an equitable manner which will cause the Awards and the economic benefits
thereof to remain unchanged as a result of the applicable transaction.  The
adjustment may include (a) adjustment of the number and kind of shares which
have been and may be delivered under the Plan, (b) replacement of Awards with
other awards which the Committee determines have comparable value and which are
based on stock of a company resulting from the transaction, and (c) cancellation
of the Award in return for cash payment of the current value of the Award,
determined as though the Award were fully vested at the time of payment;
provided, however that in the case of an Option or SAR cancellation, the amount
of such payment shall be no less than the excess of the Fair Market Value of the
Shares subject to the Option or SAR at the time of the transaction over the
exercise price and; provided further, that no such payment shall be required in
consideration for the cancellation of an Award if the Award’s exercise price is
greater than the Fair Market Value of the Shares at the time of the applicable
transaction or event.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
14 of 20

--------------------------------------------------------------------------------

 



Section 15.                      Assumption of Awards by the Company.
 
The Company, from time to time, may substitute or assume outstanding awards
granted by it or another company, whether in connection with an acquisition of
another company or otherwise, by either (a) granting an Award under the Plan in
substitution of such other company’s award, or (b) assuming such Award as if it
had been granted under the Plan if the terms of such assumed Award could be
applied to an Award granted under the Plan.  Such substitution or assumption
shall be permissible if the holder of the substituted or assumed Award would
have been eligible to be granted an Award under the Plan if the other company
had applied the rules of the Plan to such grant.  In the event the Company
assumes an Award granted by another company, the terms and conditions of such
Award shall remain unchanged (except that the exercise price and the number and
nature of Shares issuable upon exercise of any such Option will be adjusted
appropriately pursuant to Code Section 424(a)).  In the event the Company elects
to grant a new Option rather than assuming an existing Option, such new Option
may be granted with a similarly adjusted exercise price.
 
Section 16.                      Service.
 
An individual shall be considered to be in the service of the Company or a
Related Corporation as long as he or she remains an officer or employee of the
Company or such Related Corporation.  Nothing herein shall confer on any
individual the right to continued service with the Company or a Related
Corporation or affect the right of the Company or such Related Corporation to
terminate such service.
 
Section 17.                      Withholding of Tax.
 
(a)           Generally.  To the extent the award, issuance, vesting or exercise
of an Award results in the receipt of compensation by a Service Provider, the
Company may require the Service Provider to pay to the Company or the grantee
may authorize the Company to withhold a portion of any cash compensation then or
thereafter payable to such person, an amount, sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate for the Shares.  If an Award is to be paid in cash, the payment will
be net of an amount sufficient to satisfy such tax withholding obligations.
 
(b)           Stock Withholding.  To the extent a grantee incurs tax liability
in connection with the exercise or vesting of any Award that is subject to tax
withholding and the grantee is obligated to pay the Company the amount required
to be withheld, the Committee may, in its sole discretion, allow the grantee to
satisfy the minimum withholding tax obligation by electing to have the Company
withhold from the Shares to be issued that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld, determined on the
date that the amount of tax to be withheld is to be determined.  All elections
by a grantee to have Shares withheld for this purpose shall be made in writing
in a form acceptable to the Committee.


TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
15 of 20

--------------------------------------------------------------------------------

 
 
Section 18.                      Delivery and Registration of Stock.
 
The Company’s obligation to deliver Shares with respect to an Award shall, if
the Committee so requests, be conditioned upon the receipt of a representation
as to the investment intention of the individual to whom such Shares are to be
delivered, in such form as the Committee shall determine to be necessary or
advisable to comply with the provisions of the Securities Act or any other
federal, state or local securities legislation or regulation.  It may be
provided that any representation requirement shall become inoperative upon a
registration of the Shares or other action eliminating the necessity of such
representation under securities legislation.  The Company shall not be required
to deliver any Shares under the Plan prior to:  (a) the admission of such Shares
to listing on any stock exchange, quotation system or similar entity on which
Shares may then be listed, and (b) the completion of such registration or other
qualification of such Shares under any state or federal law, rule or regulation,
as the Committee shall determine to be necessary or advisable.  The Plan is
intended to comply with Rule 16b-3, if applicable.  Any provision of the Plan
which is inconsistent with said rule shall, to the extent of such inconsistency,
be inoperative and shall not affect the validity of the remaining provisions of
the Plan.
 
Section 19.                      Clawback Policy.
 
Any Award, amount or benefit received under the Plan shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of any applicable Company clawback policy, as it may
be amended from time to time (the “Policy”) or any applicable law.  A Service
Provider’s receipt of an Award constitutes the Service Provider’s acknowledgment
and consent to the Company’s application, implementation and enforcement of (a)
the Policy or any similar policy established by the Company that may apply to
the Service Provider and (b) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, as well as the
Service Provider’s express agreement that the Company may take such actions as
are necessary to effectuate the Policy, any similar policy (as applicable to the
Service Provider) or applicable law without further consent or action being
required by the Service Provider.
 
Section 20.                      Miscellaneous.
 
(a)           Compliance with Applicable Laws.  Notwithstanding any other
provision of the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under the Plan unless such
delivery or distribution complies with all applicable laws (including the
requirements of the Securities Act), and the applicable rules of any stock
exchange, quotation system or similar entity.
 
(b)           Certificates.  To the extent the Plan provides for the issuance of
Shares, the issuance may be effected on a non-certificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange,
quotation system or similar entity.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
16 of 20

--------------------------------------------------------------------------------

 



(c)           Beneficiary Designation.  A Service Provider hereunder may file
with the Company a written designation of a beneficiary or beneficiaries under
the Plan and may from time to time revoke or amend any such designation.  Any
designation of beneficiary under the Plan shall be controlling over any other
disposition, testamentary or otherwise; provided, however, that if the Committee
is in doubt as to the entitlement of any such beneficiary to any Award, the
Committee may determine to recognize only the legal representative of the
Service Provider in which case the Company, the Committee and the members
thereof shall not be under any further liability to anyone.
 
(d)           Notice.  Unless otherwise provided in an Award agreement, all
written notices and all other written communications to the Company provided for
in the Plan, or any Award agreement, shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two (2)-day
delivery), or sent by facsimile or prepaid overnight courier to the Company at
the address set forth below:
 
Trinity Capital Corporation
Attn: General Counsel
1200 Trinity Drive
Los Alamos, New Mexico 87544
Fax:  505-662-1092
 
Such notices, demands, claims and other communications shall be deemed given:
 
(i)           in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
 
(ii)           in the case of certified or registered U.S. mail, five (5) days
after deposit in the U.S. mail; or
 
(iii)           in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;
 
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received, provided they are
actually received.  In the event a communication is not received, it shall only
be deemed received upon the showing of an original of the applicable receipt,
registration or confirmation from the applicable delivery service
provider.  Communications that are to be delivered by the U.S. mail or by
overnight service to the Company shall be directed to the attention of the
Company’s senior human resource officer and Corporate Secretary.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
17 of 20

--------------------------------------------------------------------------------

 



(e)           Transferability.  Except as otherwise provided by the Committee,
Awards are not transferable except as designated by the Service Provider by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order, as defined in the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended.  The Committee shall have the
discretion to permit the transfer of awards under the Plan; provided, however,
that such transfers shall be limited to immediate family members of
participants, trusts and partnerships established for the primary benefit of
such family members or to charitable organizations, and; provided, further, that
such transfers are not made for consideration to the participant.
 
(f)           Severability.  If any provision of the Plan or an Award agreement
is held to be unenforceable by any court of competent jurisdiction, then (i)
insofar as is reasonable, effect will be given to the intent manifested in the
provision held unenforceable; and (ii) the enforceability of the remaining
provisions of the Plan or the Award agreement will not be affected
thereby.  Such court shall have the power to amend such provision to as close to
its original terms as shall be enforceable and, in its reduced form, such
provision shall then be enforceable.
 
(g)           No Rights to Specific Assets.  Neither a Service Provider nor any
other person shall by reason of participation in the Plan acquire any right in
or title to any assets, funds or property of the Company or any Related
Corporation whatsoever, including any specific funds, assets, or other property
that the Company or any Related Corporation, in its sole discretion, may set
aside in anticipation of a liability under the Plan.  A Participant shall have
only a contractual right to the Shares or amounts, if any, payable or
distributable under the Plan, unsecured by any assets of the Company or any
Related Corporation, and nothing contained in the Plan shall constitute a
guarantee that the assets of the Company or any Related Corporation shall be
sufficient to pay any benefits to any person.
 
(h)           No Contractual Right to Employment or Future Awards.  The Plan
does not constitute a contract of employment, and selection as a participant
will not give any participating Service Provider the right to be retained in the
employ of the Company or any Related Corporation or any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.  No individual shall have the right to be selected
to receive an Award, or, having been so selected, to receive a future Award.
 
(i)           No Fractional Shares.  Unless otherwise permitted by the
Committee, no fractional Shares shall be issued or delivered pursuant to the
Plan or any Award.  The Committee shall determine whether cash or other property
shall be issued or paid in lieu of fractional Shares or whether such fractional
Shares or any rights thereto shall be forfeited or otherwise eliminated.
 
(j)           Benefits Under Other Plans.  Amounts received under the Plan shall
not be taken into account for purposes of computing benefits under other plans.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
18 of 20

--------------------------------------------------------------------------------

 



(k)           Governing Law.  The Plan, all Awards, and all actions taken in
connection herewith shall be governed by and construed in accordance with the
laws of the State of New Mexico without reference to principles of conflict of
laws, except as superseded by applicable federal law.
 
(l)           Successors.  All obligations of the Company under the Plan shall
be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business, stock, and/or assets of the Company.
 
(m)           Construction.  In the Plan, unless otherwise stated or the context
otherwise requires, the following uses apply:
 
(i)           actions permitted under the Plan may be taken at any time and from
time to time in the actor’s reasonable discretion;
 
(ii)           references to a statute shall refer to the statute and any
successor statute, and to all regulations promulgated under or implementing the
statute or its successor, as in effect at the relevant time;
 
(iii)           in computing periods from a specified date to a later specified
date, the words “from” and “commencing on” (and the like) mean “from and
including,” and the words “to,” “until” and “ending on” (and the like) mean “to,
but excluding”;
 
(iv)           references to a governmental or quasi-governmental agency,
authority or instrumentality shall also refer to a regulatory body that succeeds
to the functions of the agency, authority or instrumentality;
 
(v)           indications of time of day shall be based upon the time applicable
to the location of the principal headquarters of the Company;
 
(vi)           “including” means “including, but not limited to”;
 
(vii)           all references to sections, schedules and exhibits are to
sections, schedules and exhibits in or to the Plan unless otherwise specified;
 
(viii)           all words used in the Plan will be construed to be of such
gender or number as the circumstances and context require;
 
(ix)           the captions and headings of articles, sections, schedules and
exhibits appearing in or attached to the Plan have been inserted solely for
convenience of reference and shall not be considered a part of the Plan nor
shall any of them affect the meaning or interpretation of the Plan or any of its
provisions;
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
19 of 20

--------------------------------------------------------------------------------

 



(x)           any reference to a document or set of documents in the Plan, and
the rights and obligations of the parties under any such documents, shall mean
such document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and
 
(xi)           all accounting terms not specifically defined herein shall be
construed in accordance with GAAP.
 

TRINITY CAPITAL CORPORATION 2005 Stock Incentive Plan_Amended and Restated
January 24, 2012
20 of 20

--------------------------------------------------------------------------------

 
